Order entered April 15, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00243-CV

                          IN RE JOHN EDWARD HINES, JR., Relator

                   Original Proceeding from the 15th Judicial District Court
                                   Grayson County, Texas
                                Trial Court Cause No. 046853

                                              ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial court to issue a written ruling on relator’s

motion for judgment nunc pro tunc within thirty (30) days of the date of this order. We further

ORDER the trial court to file with this Court, within the time for compliance with the Court’s

opinion and order of this date, a certified copy of its order evidencing such compliance. Should

the trial court fail to comply with this order, the writ will issue.


                                                         /s/    BILL PEDERSEN, III
                                                                JUSTICE